Citation Nr: 0603376	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  04-31 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the veteran's daughter is entitled to recognition as 
a helpless child on the basis of permanent incapacity for 
self-support prior to attaining the age of 18 years.   


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant's guardian




ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran and the 
mother of the veteran's daughter.  The daughter is the 
guardian for the appellant.  The veteran had active military 
service from February 1941 to November 1943.  The veteran 
died in December 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which determined that the veteran's 
daughter was not entitled to recognition as a helpless child 
on the basis of permanent incapacity for self-support.  A 
Notice of Disagreement was received in September 2003.  A 
Statement of the Case was issued in August 2004.  A timely 
appeal was received in August 2004.  

The appellant's guardian appeared and testified at a video 
conference hearing held before the undersigned Veterans Law 
Judge in June 2005.


FINDINGS OF FACT

1.  The veteran's daughter was born February 1953 and 
attained the age of 18 in February 1971.

2.  The evidence of record does not establish that the 
veteran's daughter was permanently incapable of self-support 
by reason of physical or mental defects at or before she 
attained the age of 18.


CONCLUSION OF LAW

The criteria for entitlement to VA benefits on the basis of 
permanent incapacity for self-support of the veteran's 
daughter prior to attaining the age of 18 are not met.  38 
U.S.C.A. § 101(4), 1542, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.57, 3.356 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board must first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that necessary notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a proper notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, a letter was sent to the appellant in 
June 2003, prior to the initial AOJ decision, but that notice 
only told the appellant what information and evidence was 
needed to support the claim.  Additional notice satisfying 
the content requirements set out in Pelegrini was provided to 
the appellant in January 2005, subsequent to the initial AOJ 
decision.  Where, as here, notice was not provided prior to 
the initial AOJ decision, the appellant has the right to 
content complying notice and proper subsequent VA process.  
Pelegrini v. Principi, 18 Vet. App. at 120.  

The Board finds that any defect with respect to the timing of 
the notice requirement was harmless error.  Although the 
notice was provided after the initial adjudication, the 
appellant has not been prejudiced thereby.  Initial notice 
was sent to the appellant in June 2003 advising her of what 
information and evidence was needed to establish her claim.  
Additionally, the content of the notice provided to the 
appellant in January 2005 fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duties to notify and assist.  
Moreover in the Statement of the Case she was provided the 
text of the relevant regulation implementing the law with 
respect to this notice requirement, and told it was her 
responsibility to support the claim with appropriate 
evidence.  Indeed, the appellant submitted evidence to 
consider in connection with her claim.    The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of her claim and to respond to VA 
notices.   Thus, the Board considers the notice requirements 
met, and the actions taken by VA to have essentially cured 
the error in the timing of the notice.  Further, the Board 
finds that the purpose behind the notice requirements has 
been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed and 
decide this appeal.

With respect to VA's duty to assist, the appellant did not 
specifically identify to VA any information or evidence that 
VA could seek to obtain in assisting her in developing her 
claim.  Rather the appellant submitted private treatment, 
educational, and employment records related to her claim.  
The veteran was notified in the rating decision and Statement 
of the Case of what evidence the RO had considered in 
rendering its decision.  She has not identified any 
additional evidence.  VA is only required to make reasonable 
efforts to obtain relevant records that the claimant has 
adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).   
VA, therefore, has made every reasonable effort to obtain all 
records relevant to the appellant's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran's 
daughter was not provided an examination in connection with 
this claim.  However, an examination or opinion is not 
necessary as there is no reasonable likelihood that either 
would be of assistance in deciding the claim.  The veteran's 
daughter is currently in her 50s, so an examination to 
determine her ability for self-support would not be timely.  
As for an opinion, there is no competent evidence indicating 
that the veteran's daughter was in fact helpless on or before 
the age of 18.  

Thus, the Board finds that VA has satisfied the duty to 
assist the appellant.  In the circumstances of this case, 
additional efforts to assist or notify her would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
VA has satisfied its duties to inform and assist the 
appellant at every stage of this case.  Therefore, she will 
not be prejudiced as a result of the Board proceeding to the 
merits of her claim.  


II.  Analysis

The term "child" includes an unmarried person, who before 
reaching the age of 18 years, became permanently incapable of 
self-support.  38 U.S.C.A. § 101(4) (West 2002); 38 C.F.R. § 
3.57 (2005).  

Pursuant to 38 C.F.R. § 3.356(a) (2005), a child must be 
shown to be permanently incapable of self-support by reason 
of mental or physical defect at the date of attaining the age 
of 18 years.  Thus, the focus of analysis must be on the 
individual's condition at the time of his or her 18th 
birthday.  It is that condition which determines whether 
entitlement to the status of "child" should be granted.  See 
Dobson v. Brown, 4 Vet. App. 443 (1993).

Rating determinations will be made solely on the basis of 
whether the child is permanently incapable of self-support 
through his (her) own efforts by reason of physical or mental 
defects.  The question of permanent incapacity for self-
support is one of fact for determination by the rating agency 
on competent evidence of record in the individual case.   
Rating criteria applicable to disabled veterans are not 
considered controlling.  Principal factors for consideration 
are: 1) the fact that a claimant is earning his (her) own 
support is prima facie evidence that he (she) is not 
incapable of self-support.  Incapacity for self-support will 
not be considered to exist when the child by his (her) own 
efforts is provided with sufficient income for his (her) 
reasonable support; 2) a child shown by proper evidence to 
have been permanently incapable of self-support prior to the 
date of attaining the age of 18 years, may be so held at a 
later date even though there may have been a short 
intervening period or periods when his (her) condition was 
such that he (she) was employed, provided the cause of 
incapacity is the same as that upon which the  original 
determination was made and there were no intervening diseases 
or injuries that could be considered as major factors.  
Employment which was only casual, intermittent, tryout, 
unsuccessful, or terminated after a short period by reason of 
disability, should not be considered as rebutting permanent 
incapability of self-support otherwise established; 3) it 
should be borne in mind that employment of a child prior or 
subsequent to the delimiting age may or may not be a normal 
situation, depending on the educational progress of the 
child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a  
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends; and 4) the capacity of a child for self-support is 
not determinable upon employment afforded solely upon 
sympathetic or charitable considerations and which involved 
no actual or substantial rendition of services.  38 C.F.R. § 
3.356 (2005).

The issue which must be resolved in this case is whether the 
veteran's daughter became permanently incapable of self-
support by reason of mental or physical defect before turning 
18 years old.  Here, the veteran's daughter was born in 
February 1953 and is currently 52 years old.  She attained 
the age of 18 in 1971, so evidence discussing her condition 
prior to that period is of prime importance.  The veteran's 
daughter is diagnosed to have athetoid type cerebral palsy, 
which only affects the area of the brain that controls motor 
functions but not intellectual functions.  The determination 
of the veteran's daughter's status regarding permanent 
incapacity turns, therefore, on evidence of her physical 
condition at age 18 or before.  Dobson v. Brown, 4  Vet. App. 
443 (1993).  

Based on the evidence of record, the Board finds insufficient 
evidence showing the veteran's daughter had a physical or 
mental disability that warrants entitlement to the benefit 
sought.  The evidence clearly shows the veteran's daughter 
has cerebral palsy.  The appellant argues that since the 
veteran's daughter has had this condition since birth and is 
now unable to support herself because of it, that she is 
entitled to VA compensation.  The Board concedes that the 
veteran's daughter has had cerebral palsy since birth.  The 
Board disagrees, however, that the veteran's daughter was 
permanently incapable of self-support as of the age of 18 
years.

The evidence shows that the veteran's daughter graduated from 
high school in May 1971 at the age of 18.  She testified that 
her symptoms in high school consisted of a stutter, 
stiffness, a limp, and being pigeon-toed.  Further, the 
veteran's daughter testified that after high school she went 
on to a business college, which she attended from the Fall of 
1971 to February 1973, but she did not complete her program 
for a degree.  Thereafter, she was hired for a production 
position in a factory in October 1973.  Although she was 
moved to a couple of different positions within the factory 
the first few years to accommodate her handicap, she was able 
to maintain employment with this factory for over 22 years.  
She testified that she was paid the same wages as the other 
employees in a similar position.  The evidence shows that she 
retired in January 1996 due to a worsening of her cerebral 
palsy.  At the age of 55, she is entitled to a pension from 
this employer based upon her years of service.  A letter from 
her physician dated in April 2003 reflects that she has been 
permanently disabled and unable to work at least as of August 
2001 when he began to see her.  

Evidence regarding her education shows that she attended 
college courses at a community college starting in the Fall 
of 1982.  She graduated with an Associates degree in the 
Spring of 1999.  

The evidence demonstrates that the veteran's daughter was not 
permanently incapacitated at or before age 18.  She graduated 
from high school on time.  She testified that the only 
limitations she had at that time was slowness in learning, 
stuttering, stiffness and a limp.  There is no evidence that 
such symptoms caused the veteran's daughter to be permanently 
incapable of self-support at the time of her 18th birthday.

Her activities after she turned 18 years old support the 
Board's decision.  She attended some higher education right 
after high school, although not completing it.  Years later 
she was able to complete enough credits for an Associates 
degree.  She was able to work for over 22 years despite her 
cerebral palsy.  Although this may have been a struggle for 
the veteran's daughter, there is no evidence that she missed 
large periods of time or was unable to perform 
satisfactorily.  She is entitled to a pension based upon this 
employment.  Such employment cannot be considered 
intermittent, tryout or unsuccessful.  

She was also able to support herself.  She testified that she 
made the same wage as the other employees without 
consideration of her handicap.  She also testified that she 
lived alone in a house she had built until her father died, 
at which time her mother came to live with her.  Thereafter 
it appears that she continued to be able to support herself 
in this home.  Thus she had sufficient income for her 
support.  

Finally, she has also been appointed the guardian for her 
mother's VA benefits since February 1998 when her mother was 
determined to be incapable of handling her VA funds due to 
mental incapacity.  

The Board commends the veteran's daughter for her 
accomplishments despite having cerebral palsy.  However 
sympathetic the Board is to her current plight though, the 
law requires that a veteran's child be permanently incapable 
of self -support by the age of 18 years in order to be 
entitled to compensation for a disability.  Although the 
veteran's daughter has had cerebral palsy all her life, the 
preponderance of the evidence does not show that she was 
permanently incapable of self-support as of the age of 18 
years because of it.  

The Board has considered the most recent arguments submitted 
by the veteran's daughter in support of her mother's claim.  
She contends that she was previously found not helpless in 
1975 and was told that she should come back in if she ever 
becomes helpless.  This is the basis of the appellant's 
claim.  Whatever the veteran and his daughter were told in 
1975, the law requires that a veteran's child be "helpless" 
prior to turning 18 years old.  The veteran's daughter did 
not become helpless until she was in her forties.  It is 
unfortunate that they may have been misinformed in 1975, but 
the Board is bound by the laws and regulations applicable to 
the benefit sought.  See 38 C.F.R. § 19.5 (2005).  The 
appellant's appeal is, therefore, denied.



ORDER

Entitlement to VA benefits on the basis of permanent 
incapacity for self-support of the veteran's daughter prior 
to attaining the age of 18 is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


